


110 HR 3512 IH: College Textbook Affordability and

U.S. House of Representatives
2007-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3512
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2007
			Ms. Carson (for
			 herself, Mr. Wu,
			 Mr. Kagen,
			 Ms. Hooley, and
			 Mr. Scott of Virginia) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To ensure that college textbooks and supplemental
		  materials are available and affordable.
	
	
		1.Short titleThis Act may be cited as the
			 College Textbook Affordability and
			 Transparency Act of 2007.
		2.Findings; sense of
			 Congress
			(a)FindingsCongress
			 makes the following findings:
				(1)According to a
			 2005 report by the Government Accountability Office (in this section referred
			 to as GAO), college textbook costs have risen at twice the rate
			 of inflation.
				(2)According to the
			 GAO report, the cost of textbooks can increase a student’s overall college
			 costs from 8 percent at private institutions to over 72 percent at some public
			 institutions and community colleges.
				(3)According to a
			 report by the Advisory Committee on Student Financial Assistance, requested by
			 Congress, current grant and scholarship programs which can barely meet the
			 challenge of rising tuition costs are not sufficient to mitigate the costs of
			 college textbooks.
				(4)According to the
			 GAO report, publishers have begun to develop and distribute alternatives to
			 college textbooks in order to provide less expensive materials, but they have
			 had to incorporate the development costs into the prices of domestic textbook
			 sales.
				(5)According to the GAO report, there has not
			 been a sufficient demand for textbook alternatives to offset publishers’
			 development costs and reduce the overall costs of college textbooks.
				(6)According to the
			 GAO report, publishers have engaged in agreements with overseas distributors to
			 restrict the re-importation of overseas textbooks in the United States,
			 regardless of content similarities, thus restricting students from purchasing
			 lower-cost textbooks from overseas.
				(b)Sense of
			 CongressIt is the sense of Congress that:
				(1)There is not
			 sufficient communication and transparency between all the stakeholders in the
			 textbook market, leading to unnecessary frustrations and misunderstandings
			 about the rising costs of college textbooks.
				(2)The textbook
			 market by its nature puts students at a disadvantage when it comes to affecting
			 the prices of textbooks because it does not include them in the decision-making
			 process for ultimate textbook purchases.
				(3)Students should be
			 fully informed about the costs of textbooks before registering for classes in
			 order to be aware of the full cost of higher education.
				(4)Students should
			 have the ability, whenever possible, to seek out and purchase lower-cost
			 alternatives to textbooks so as to reduce the cost of higher education.
				3.Purpose and
			 intentThe purpose of this Act
			 is to ensure that every student in higher education is offered better and more
			 timely access to affordable course materials by educating and informing
			 faculty, students, administrators, institutions of higher education,
			 bookstores, distributors, and publishers on all aspects of the selection,
			 purchase, sale, and use of the course materials. It is the intent of this
			 Act—
			(1)to have all
			 involved parties work together to identify ways to decrease the cost of college
			 textbooks and supplemental materials for students while protecting the academic
			 freedom of faculty members to select high quality course materials for
			 students;
			(2)that—
				(A)textbook
			 publishers and distributors should work with faculty to understand the cost to
			 students of purchasing faculty selected textbooks, including the disclosure of
			 prices and bundling practices;
				(B)college bookstores
			 should work with faculty to review timelines and processes for ordering and
			 stocking selected textbooks, and disclose textbook costs to faculty and
			 students in a timely manner;
				(C)institutions of
			 higher education should be encouraged to implement numerous options to address
			 textbook affordability; and
				(D)institutions of
			 higher education should work with student organizations to help students
			 understand the factors driving textbook costs and available methods and
			 resources to mitigate the effects of those costs.
				4.DefinitionsIn this Act:
			(1)College
			 textbookThe term college textbook means a textbook,
			 or a set of textbooks, used for a course in postsecondary education at an
			 institution of higher education.
			(2)Course
			 scheduleThe term course schedule means a listing of
			 the courses or classes offered by an institution of higher education for an
			 academic period.
			(3)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 102 of the Higher
			 Education Act of 1965 (20 U.S.C. 1002).
			(4)PublisherThe
			 term publisher means a publisher of college textbooks or
			 supplemental materials involved in or affecting interstate commerce.
			(5)Supplemental
			 materialThe term supplemental material means
			 educational material published or produced to accompany a college textbook,
			 including printed materials, computer disks, web site access, and
			 electronically distributed materials.
			5.Publisher
			 requirements
			(a)College textbook
			 pricing informationWhen a
			 publisher provides a faculty member of an institution of higher education with
			 information regarding a college textbook or supplemental material available,
			 the publisher shall include, with any such information and in writing, the
			 following:
				(1)The price at which the publisher would make
			 the college textbook or supplemental material available to the bookstore on the
			 campus of, or otherwise associated with, such institution of higher
			 education.
				(2)The full history of revisions for the
			 college textbook or supplemental material.
				(3)Whether the
			 college textbook or supplemental material is available in any other format,
			 including paperback and unbound, and the price at which the publisher would
			 make the college textbook or supplemental material in the other format
			 available to the bookstore on the campus of, or otherwise associated with, such
			 institution of higher education.
				(b)Unbundling of
			 textbooks from supplemental materialsA publisher that sells a college textbook
			 and any supplemental material accompanying such college textbook as a single
			 bundled item shall also make available the college textbook and each
			 supplemental material as separate and unbundled items, each separately
			 priced.
			6.Provision of ISBN
			 college textbook information in course schedules
			(a)Internet course
			 schedulesEach institution of
			 higher education that receives Federal assistance, to the maximum extent
			 practicable, shall—
				(1)disclose the International Standard Book
			 Number of required and recommended textbooks, related materials and supplies,
			 including retail price information, for each course listed in the institution’s
			 course schedule used for pre-registration and registration purposes;
				(2)if the International Standard Book Number
			 is not available for the items listed in paragraph (1), the institution shall
			 use the author and title; and
				(3)if the institution
			 determines that the disclosure of the information described in the preceding
			 paragraphs for a course is not practicable, then it should indicate so by
			 placing the designation “To Be Determined” in lieu of the information required
			 under such paragraphs.
				(b)Written course
			 schedulesIn the case of an institution of higher education that
			 receives Federal assistance and that does not publish the institution's course
			 schedule for the subsequent academic period on the Internet, the institution of
			 higher education shall include the information required under subsection (a) in
			 any printed version of the institution's course schedule as it is available at
			 the time of the course schedule’s printing.
			7.Availability of
			 information for college textbook sellersAn institution of higher education that
			 receives Federal assistance shall make available, as soon as is practicable,
			 upon the request of any seller of college textbooks (other than a publisher)
			 that meets the requirements established by the institution, the most accurate
			 information available regarding—
			(1)the institution's
			 course schedule for the subsequent academic period; and
			(2)for each course or
			 class offered by the institution for the subsequent academic period—
				(A)the information
			 required by section 6(a) for each college textbook or supplemental material
			 required or recommended for such course or class;
				(B)the number of
			 students enrolled in such course or class; and
				(C)the maximum
			 student enrollment for such course or class.
				
